DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claims 1-8 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/01/2022.
Drawings
	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because photographs, including photocopies of photographs are not ordinarily permitted in utility patent applications (see 37 CFR 1.84 (b)(1)). Portions of the claimed invention are especially difficult to clearly discern, particularly in FIGS. 3 and 4, due to the shading/shadows present in a majority of the drawings submitted as black and white photographs. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20170318982 issued to Campbell in view of U.S. Publication No. 20140331405 issued to Wetmore further in view of Korean Publication No. 20130072233 issued to Bak.

Regarding claim 9,
	Campbell discloses a bed, (Campbell: FIG. 1 (10)) comprising: a bedframe; (Campbell: FIG. 1 (200)) a mattress; (Campbell: FIG. 1 (300)) a support securable to the mattress; (Campbell: [0024] “In other embodiments, other structure between the mattress 300 and mattress support 100 surface 112 can be present, for example a padding or cushion material (e.g., which can be continuous or include openings where corresponding friction-enhancing materials 410, 420 are positioned on the mattress 300 and mattress support 100. Wherein “other structure” may be interpreted as a support.) and a remote control (Campbell: FIG. 3 (410)) that controls a function of at least one of the bedframe and the mattress, (Campbell: [0023] “The actuators 240 and, correspondingly, the configuration or position of the adjustable frame 200, mattress support 100, and mattress 300 can be controlled and adjusted by a suitable power supply 250, an adjustable bed controller or control box 252 (e.g., programmable logic controller or otherwise), and a remote control 410 to deliver repositioning commands.”) the remote control receivable by the support through the bed sheet (Campbell: [0024] “In other embodiments, other structure between the mattress 300 and mattress support 100 surface 112 can be present, for example a padding or cushion material (e.g., which can be continuous or include openings where corresponding friction-enhancing materials 410, 420 are positioned on the mattress 300 and mattress support 100.” Wherein the examiner interprets this statement as a teaching for implementing a receptacle into a box-spring mattress that receives a remote. The examiner notes that the remote control is receivable by the support through the bed sheet if the remote is inserted into the opening/receptacle underneath the bedsheet and the sheet covers the remote control.)

	Campbell does not appear to disclose a bed sheet covering the mattress and the support;
	Wetmore discloses a bed sheet covering the mattress and the support; (Wetmore: [0047] “With reference to FIG. 5B, the improved bedding cover 100 is depicted in a closed position and laid down on the mattress sheet 51, which was previously deployed on the mattress 11, which is preferably on a foundation or box spring 10.”)
	It would have been obvious for one having ordinary skill in the art to employ a bed sheet that covers both a mattress and a box-spring (which may be “other structure” as discussed in Campbell) as taught by Wetmore to the mattress and “other structure” of Campbell in order to allow for enough blanket material for a patient to warm him/herself up in a cold room in which one of ordinary skill in the art would have recognized as a predictable result.
	Campbell does not appear to disclose that the remote is received at a location accessible to an individual laying on the mattress. 
	However, Bak discloses  a remote that is at a location accessible to an individual laying on the mattress. (Bak: FIG. 3 shows control unit (50) located at a location accessible to an individual laying on the mattress if the individual is located on the side closest to (50))
	It would have been obvious for one having ordinary skill in the art to design Campbell’s “other structure” or otherwise box-spring mattress to have an opening/receptacle that receives a remote as taught by Bak in order to allow for an accessible remote by an individual in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 10,
	Campbell, as modified by Wetmore and Bak, discloses the bed of claim 9, wherein the support is securable to a portion of the mattress that remains substantially stationary upon adjustment of the bedframe. (The examiner notes that if one moves the bedframe itself (by hand or by vertical adjustment (taught in Bak)), the support (“other structure” or “box-spring mattress” of Wetmore) would be substantially stationary when it is adjusted since it would otherwise be supported on a deck (200))

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20170318982 issued to Campbell in view of U.S. Publication No. 20140331405 issued to Wetmore further in view of Korean Publication No. 20130072233 issued to Bak further in view of U.S. Publication No. 20170112716 issued to Rawls-Meehan.

Regarding claim 11,
	Campbell, as modified by Wetmore and Bak, discloses the bed of claim 9. 
	Campbell does not appear to disclose wherein the remote control further controls operation of at least one device separate from the bed.  
	However, Rawls-Meehan discloses wherein the remote control further controls operation of at least one device separate from the bed.  (Rawls-Meehan: FIG. 1A (114) see also [0203] “In an exemplary scenario, the user may be able to control the audio-visual system via the remote control 118. The user may control the volume of the audio-visual system of the entertainment system 114a using an interface provided on the remote control 118.”)
	It would have been obvious for one having ordinary skill in the art to implement multiple uses in a single remote control as taught by Rawls-Meehan in order to allow for a bed-ridden individual to control other functions in the room that he/she would otherwise not be able to control without the help of a caregiver in which one of ordinary skill in the art would have recognized as a predictable result.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20170318982 issued to Campbell in view of U.S. Publication No. 20140331405 issued to Wetmore further in view of Korean Publication No. 20130072233 issued to Bak further in view of U.S. Publication No. 20200305609 issued to Rains.

Regarding claim 12,
	Campbell, as modified by Wetmore and Bak, discloses the bed of claim 9.
	Neither reference appears to disclose further comprising: a cradle removably securable to the support through the bed sheet, the cradle including a receptacle that receives the remote control.  
	However, Rains discloses a cradle (Rains: [0073] “a remote-control mounting cradle 26 (FIGS. 1-3),” that is removably securable to the support (Rains: FIG. 2 (14) see also [0010] “the mounting cradle is able to be removed from the first armrest frame and is able to be partially received through the third opening and engage the mounting bracket by a snap fit.” The cradle including a receptacle that receives the remote control. (Rains: FIG. 2 shows a clear view of the receptacle that receives remote control (24))
	The examiner further notes that when Wetmore is combined with the references, the bedsheet (depending on how long it is) may cover the support (box-spring mattress of Wetmore and “other structure” of Campbell) which would also allow the cradle to be engaged through the bedsheet when it is covered by the bedsheet of Wetmore.
	It would have been obvious for one having ordinary skill in the art to modify Campbell to further include a cradle with a receptacle that receives the remote control as taught by Rains in order to prevent the remote control from falling out of the opening of Campbell in which one of ordinary skill in the art would have recognized as a predictable result.




Regarding claim 13,
	Campbell, as modified by Wetmore, Bak, and Rains discloses the bed of claim 12.
	Campbell does not appear to disclose wherein the cradle further includes a secondary remote system that remotely controls at least one function of the bed.
	Rains discloses wherein the cradle further includes a secondary remote system that remotely controls at least one function of the bed. (Rains: [0075] “In some configurations, the mounting cradle 26 may include a user interface 27 (including, for example, any one or more of: buttons, toggle switches, knobs, touchscreen, etc.) that can control the motor 20 and any other motor(s) of the furniture member 10.”)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Campbell to have a secondary remote system as taught by Rains in order to allow for a bed-ridden person to control functions of a bed in case of the loss of a remote control in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 14,
	Campbell, as modified by Wetmore, Bak, and Rains discloses the bed of claim 13, wherein the secondary remote system functions through the remote control. (Rains: [0075] wherein the examiner interprets the secondary remote system functioning through the remote control as providing a receptacle for the remote or controlling an adjustment feature while the remote is in its receptacle through the buttons provided on (26))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/21/2022